Title: From John Adams to Benjamin Rush, 2 February 1790
From: Adams, John
To: Rush, Benjamin



Dear Sir,—
New York Feb 2. 1790.

I cannot give up my dear Latin and Greek although Fortune has never permitted me to enjoy so much of them as I wished.  I don’t love you the less however for your Indifference or even opposition to them. Pray do you carry your Theory so far as to wish to exclude French, Italian, Spanish, and Tudesque?  I begun to fear that your multiplied phisical and other engagements had made you forget me. But am much obliged to you for introducing Mr. Andrew Brown, to whom I wish success.  I congratulate you, on the Prospect of a new Constitution for Pensilvania. Poor France I fear will bleed, for too exactly copying your old one.  When I see such miserable Crudities approved by such Men as Rochefaucault and Condorcet I am disposed to think very humbly of human understanding. Experience is lost on poor Mankind! Oh how I pitty them without being able to help them.
Write me when you can. Yours &c.,

John Adams.